    Case 7:17-cv-06251-PMH-AEK Document 113 Filed 08/25/21 Page 1 of 3




                                         06251




                                                              .




                                                                  g




            ,


                                                 1




        , quo                  ,



1

                                                                  basis
                               .
                                    1
      Case 7:17-cv-06251-PMH-AEK Document 113 Filed 08/25/21 Page 2 of 3




                                                                      110,
120

                .



                                             .



                    .




un



                                                        Pearson




                                                 3281
                                                 1561




                                      2
Case 7:17-cv-06251-PMH-AEK Document 113 Filed 08/25/21 Page 3 of 3




                                    415 358 6913




                                            Plaintiff’s letter motion for leave to file certain
                                            materials under seal (ECF No. 110) is
                                            GRANTED, and the Court accepts the redacted
                                            versions of Plaintiffs’ letter regarding ripe
                                            discovery disputes and the confidential exhibit
                                            filed on August 23, 2021 as the public versions
                                            of these filings. Defendant must respond to
                                            Plaintiffs’ letter on or before August 30, 2021.
                                            The Court will address these disputes at the
                                            conference currently scheduled for September
                                            15, 2021 at 11:00 a.m. ET. The parties should
                                            be prepared to present substantive argument on
                                            these issues at that conference, and the Court is
                                            likely to resolve the disputes on the record at
                                            that time.

                                            Dated: August 25, 2021




                                3
